Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 1 of 14 PageID 1




                   UNITED STATES DISTRICT COURT
                    MIDDLE DISTRICT OF FLORIDA
                         TAMPA DIVISION
DZMITRY RAHOUSKI and
ALENA MELNIKAVA,

      Plaintiff,

vs.                                      Case No.

AMAZON.COM SERVICES, LLC.,

     Defendant.
_______________________________/

            COMPLAINT AND DEMAND FOR JURY TRIAL

      Plaintiffs, DZMITRY RAHOUSKI and ALENA MELNIKAVA,

(hereinafter “RAHOUSKI,” “MELNIKAVA,” or “Plaintiffs”), by and

through the undersigned counsel, hereby file this Complaint and Demand

for Jury Trial against defendant, AMAZON.COM SERVICES, LLC.

(hereinafter “AMAZON” or “Defendant”) and state the following:

                      JURISDICTION AND VENUE

      1.    This is a civil action by Plaintiffs against their former employer

for monetary damages, declaratory relief, and other equitable relief pursuant

to the Florida Civil Rights Act (“FCRA”) §760.01, et al. and the Family and

Medical Leave Act of 1993, 29 U.S.C. 2601, et seq., as amended (“FMLA”) for


                                Page 1 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 2 of 14 PageID 2




discrimination based on disability or perceived disability and retaliation for

engaging in a protected activity under the FMLA.

      2.      This Court has original subject matter jurisdiction over this

action pursuant to 28 U.S.C. § 1331, which provides that "[t]he district courts

shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the United States."

      3.      Pursuant to 28 USC § 1367, this Court has supplemental

jurisdiction over the claims brought by Plaintiffs under the Florida Civil

Rights Act.

      4.      This   Court   has   personal    jurisdiction   over   Defendant,

AMAZON.COM SERVICES, LLC., because defendant’s ties to the Middle

District are so continuous and systematic as to act as a proxy for presence.

      5.      The United States District Court for the Middle District of Florida

embraces the location in which the allegations occurred.

                                    PARTIES

      6.      Plaintiffs, DZMITRY RAHOUSKI and ALENA MELNIKAVA,

reside in Pinellas County, Florida.




                                   Page 2 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 3 of 14 PageID 3




       7.    The Defendant is AMAZON.COM SERVICES, LLC., a Foreign

Limited Liability Company principally located at 410 Terry Avenue North,

Seattle, Washington 98109.

       8.    Defendant, AMAZON.COM SERVICES, LLC., offers new and

used items for sale through the Internet to a diverse customer base

throughout Florida and the United States.

       9.    Defendant, AMAZON.COM SERVICES, LLC., is a covered

employer under the Family Medical leave Act, and the Florida Civil Rights

Act.

                   ADMINISTRATIVE PREREQUISITES

       10.   Plaintiffs   have    satisfied   all   administrative   prerequisites

necessary to bring this action.

                          GENERAL ALLEGATIONS

       11.   On July 2, 2017, Amazon hired Plaintiffs as sorting associates in

their St. Petersburg warehouse facility, DTP2.

       12.   During their employment, Plaintiffs continually worked on a

full-time basis averaging close to forty (40) work hours per week.

       13.   Plaintiffs performed their jobs well and without incident.



                                   Page 3 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 4 of 14 PageID 4




     14.   On March 21, 2020, Plaintiffs began to feel ill and were concerned

that they had contracted Covid-19.

     15.   Plaintiffs attempted to contact their physician at Clearwater Free

Clinic. Unfortunately, the Clearwater Free Clinic was shut down from March

2020 to July 2020 due to the pandemic. Therefore, Plaintiffs had to use

Clearwater Free Clinic’s telemedicine services.

     16.   Darlene A. Hiatt, ARNP treated plaintiffs for their Covid-19

symptoms. Ms. Hiatt recommended that Plaintiffs follow the CDC

guidelines and quarantine for two weeks then follow up with her after the

quarantine period.

     17.   Plaintiffs informed their manager, Todd Johnson, of their

quarantine period and need for leave.

     18.   Prior to this request, Plaintiffs had not used any FMLA leave.

     19.   On March 23, 2020, Plaintiffs started to receive automated check-

in surveys from Amazon on a biweekly basis. Every two weeks, Plaintiffs

attended telemedicine visits. Unfortunately, Plaintiffs continued to exhibit

Covid-19 related symptoms, and were told to remain under quarantine.

     20.   Plaintiffs continued to inform Mr. Johnson on their condition.

Plaintiffs also contacted Michael Galloway (DTP2’s Site Leader), Andrea
                                Page 4 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 5 of 14 PageID 5




Scott (DTP2’s HR associate), Sirytha Donnelly (Assistant Manager), David

Gandy (Manager), and Feras Feduk (Manager) to keep them informed on the

situation. Plaintiffs told them that they wanted to return to work and would

do so as soon as they were cleared by the Clearwater Free Clinic.

      21.   On May 18, 2020, Plaintiffs received their last check in surveys.

      22.   On May 22, 2020, Amazon Human Resources sent Plaintiffs a

letter claiming that they voluntarily resigned from their position due to job

abandonment. However, Plaintiffs never communicated the desire to resign

from their position. Plaintiffs frequently contacted members of management

and HR about their condition and desire to return to work once their Covid-

19 related symptoms resolved.

      23.   Amazon terminated Plaintiffs in the middle of their FMLA leave

due to Plaintiffs’ continued request for leave to accommodate their Covid

related symptoms.

                               COUNT I
                          FMLA INTERFERENCE

      24.   Plaintiffs, DZMITRY RAHOUSKI and ALENA MELNIKAVA,

re-allege and incorporate by reference the allegations set forth in paragraphs

one (1) through twenty-three (23) as if set forth fully herein.


                                 Page 5 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 6 of 14 PageID 6




      25.    Defendant is a covered employer under FMLA.

      26.    Plaintiffs worked at least 1,250 hours during the 12 months prior

to the start of leave.

      27.    Plaintiffs worked at a location where fifty or more employees

worked for Defendant.

      28.    Plaintiffs worked for Defendant for longer than twelve months.

      29.    Plaintiffs were eligible for FMLA leave.

      30.    On March 21, 2020, Plaintiffs took a medical leave of absence due

to COVID-19 related symptoms.

      31.    Covid-19 is considered a Serious Health Condition. Plaintiffs

began treating with a healthcare provider immediately upon experiencing

Covid-19 related symptoms and continued to treat with their healthcare

provider on a bi-weekly basis.

      32.    Plaintiffs contacted members of management every two weeks

to give them updates on their condition and let them know that they were

still suffering from Covid-19 related symptoms.

      33.    On May 18, 2020, Plaintiffs informed Amazon management that

they were not cleared by the Clearwater Free Clinic to return to work and

needed and additional two weeks of leave.
                                 Page 6 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 7 of 14 PageID 7




     34.      On May 22, 2020, Amazon Human Resources sent Plaintiffs a

letter claiming that they voluntarily resigned from their positions due to job

abandonment.

     35.      An FMLA-eligible employee can take up to 12 weeks of unpaid,

job-protected leave in a designated 12-month leave year for specified family

and medical reasons, including a serious health condition as defined by the

FMLA.

     36.      Amazon interfered with Plaintiffs continued use of their FMLA

Leave.

     37.      Amazon terminated Plaintiffs’ employment after only eight

weeks of FMLA leave.

     38.      As a direct and proximate result of Defendant’s acts, Plaintiffs

have suffered loss of employment compensation, privileges, and benefits,

and have suffered and continue to suffer mental and emotional distress,

humiliation, expense, embarrassment, and damage to their professional

reputation.

     39.      Plaintiffs have suffered and will continue to suffer irreparable

injury caused by Defendant’s illegal conduct.

      40.     Plaintiffs have incurred costs and attorney’s fees in pursuit of
                                  Page 7 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 8 of 14 PageID 8




this claim.

      WHEREFORE, Plaintiffs respectfully invokes the remedial powers of

this Court provided in violation of the FMLA, and prays for a judgment:

      A.      Preliminarily and permanently enjoining and restraining

              Defendant from engaging in acts of discrimination against

              Plaintiff;

      B.      Back pay;

      C.      Front pay;

      D.      Compensatory damages against Palm Tree;

      E.      Prejudgment interest;

      F.      Damages for all employment benefits she would have received

but for the discriminatory acts and practices of Defendant;

      G.      Reasonable attorney’s fees and cost incurred in this action as

provided in Section 760.11 (5), Florida Statutes; and

      H.      Any other relief the Court finds appropriate under the law.




                                  Page 8 of 14
    Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 9 of 14 PageID 9




                                 COUNT II
                             FMLA RETALIATION

        41.   Plaintiffs, DZMITRY RAHOUSKI and ALENA MELNIKAVA,

re-allege and incorporate by reference the allegations set forth in paragraphs

one (1) through twenty-three (23) as if set forth fully herein.

        42.   On March 21, 2020, Plaintiffs took a statutorily protected medical

leave of absence due to COVID-19 1 related symptoms under the FMLA.

        43.   Plaintiffs contacted members of management every two weeks

to give them updates on their condition and let them know that they were

still suffering from Covid-19 related symptoms.

        44.   On May 18, 2020, Plaintiffs informed Amazon management that

they were not cleared by the Clearwater Free Clinic to return to work and

needed and additional two weeks of leave.

        45.   On May 22, 2020, Amazon Human Resources sent Plaintiffs a

letter claiming that they voluntarily resigned from their positions due to job

abandonment.




1
 Covid-19 is considered a Serious Health Condition. Plaintiffs began treating with a
healthcare provider immediately upon experiencing Covid-19 related symptoms and
continued to treat with their healthcare provider on a bi-weekly basis.
                                   Page 9 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 10 of 14 PageID 10




      46.     An FMLA-eligible employee can take up to 12 weeks of unpaid,

job-protected leave in a designated 12-month leave year for specified family

and medical reasons, including a serious health condition as defined by the

FMLA.

      47.     Amazon retaliated against Plaintiffs for their use of FMLA leave

by terminating Plaintiffs’ employment after only eight weeks of FMLA leave.

      48.     As a direct and proximate result of Defendant’s acts, Plaintiffs

have suffered loss of employment compensation, privileges, and benefits,

and have suffered and continue to suffer mental and emotional distress,

humiliation, expense, embarrassment, and damage to their professional

reputation.

      49.     Plaintiffs have suffered and will continue to suffer irreparable

injury caused by Defendant’s illegal conduct.

      50.     Plaintiffs have incurred costs and attorney’s fees in pursuit of

this claim.

      WHEREFORE, Plaintiffs respectfully invokes the remedial powers of

this Court provided in violation of the FMLA, and prays for a judgment:




                                 Page 10 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 11 of 14 PageID 11




      A.    Preliminarily and permanently enjoining and restraining

Defendant from engaging in acts of discrimination against Plaintiff;

      B.    Back pay;

      C.    Front pay;

      D.    Compensatory damages against Palm Tree;

      E.    Prejudgment interest;

      F.    Damages for all employment benefits she would have received

but for the discriminatory acts and practices of Defendant;

      G.    Reasonable attorney’s fees and cost incurred in this action as

provided in Section 760.11 (5), Florida Statutes; and

      H.    Any other relief the Court finds appropriate under the law.

                        COUNT III
      DISCRIMINATION BASED ON PERCEIVED DISABILITY
   IN VIOLATION OF THE FLORIDA CIVIL RIGHTS ACT OF 1992

      51.   Plaintiffs, DZMITRY RAHOUSKI and ALENA MELNIKAVA,

re-allege and incorporate by reference the allegations set forth in paragraphs

one (1) through twenty-three (23) as if set forth fully herein.

      52.   Plaintiffs suffered from Covid-19 related symptoms and were

unable to work until they were cleared by the Clearwater Free Clinic.



                                 Page 11 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 12 of 14 PageID 12




      53.     Plaintiffs were quality employees and had no incidents prior to

March 21, 2020.

      54.     On March 21, 2020, Plaintiffs began to feel ill and were concerned

that they had contracted Covid-19.

      55.     Darlene A. Hiatt, ARNP treated plaintiffs for their Covid-19

symptoms. Ms. Hiatt recommended that Plaintiffs follow the CDC

guidelines and quarantine for two weeks then follow up with her after the

quarantine period.

      56.     Plaintiffs ensured that Amazon management and HR were

informed about their condition.

      57.     Unfortunately, Plaintiffs continued to exhibit Covid-19 related

symptoms, and were told to remain under quarantine. As such, Plaintiffs

continued to request additional leave as a reasonable accommodation to

quarantine.

      58.     On May 22, 2020, Amazon Human Resources sent Plaintiffs a

letter claiming that they voluntarily resigned from their positions due to job

abandonment.

      59.     Amazon’s refusal to accommodate Plaintiffs extended leave to

quarantine because of Covid-19 violates the FCRA.
                                  Page 12 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 13 of 14 PageID 13




      60.     Amazon’s decision to terminate Plaintiffs due to their perceived

disability violates the FCRA.

      61.     Amazon violated the FCRA when they terminated Plaintiffs for

suffering from COVID-19 symptoms.

      62.     As a direct and proximate result of Defendant’s acts, Plaintiffs

have suffered loss of employment compensation, privileges, and benefits,

and have suffered and continue to suffer mental and emotional distress,

humiliation, expense, embarrassment, and damage to their professional

reputation.

      63.     Plaintiffs have suffered and will continue to suffer irreparable

injury caused by Defendant’s illegal conduct.

      64.     Plaintiffs have incurred costs and attorney’s fees in pursuit of

this claim.

      WHEREFORE, Plaintiffs respectfully invoke the remedial powers of

this Court provided in the Florida Civil Rights Act of 1992, and prays for a

judgment:

      A.      Preliminarily and permanently enjoining and restraining

Defendant from engaging in acts of discrimination against Plaintiffs;


                                 Page 13 of 14
Case 8:21-cv-02228-KKM-CPT Document 1 Filed 09/21/21 Page 14 of 14 PageID 14




      B.    Back pay;

      C.    Front pay;

      D.    Compensatory damages against Defendant;

      E.    Prejudgment interest;

      F.    Damages for all employment benefits they would have received

but for the discriminatory acts and practices of Defendant;

      G.    Reasonable attorney’s fees and cost incurred in this action as

provided in Section 760.11 (5), Florida Statutes; and

      H.    Any other relief the Court finds appropriate under the law.

                      DEMAND FOR TRIAL BY JURY

      Plaintiff respectfully requests a trial by jury.

      Date this 21st day of September 2021.

                                            /s/ Jason W. Imler, Esq
                                            Jason W. Imler
                                            Florida Bar No. 1004422
                                            PRINTY & PRINTY, P.A.
                                            3411 W. Fletcher Ave., Suite A
                                            Tampa, Florida 33618
                                            Telephone (813) 434-0649
                                            FAX (813) 423-6543
                                            jason.imler@printylawfirm.com
                                            e-service@printylawfirm.com
                                            Attorney for Plaintiffs


                                 Page 14 of 14
